MEMORANDUM DECISION
                                                                    FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                           Aug 24 2016, 10:15 am

regarded as precedent or cited before any                            CLERK
                                                                 Indiana Supreme Court
court except for the purpose of establishing                        Court of Appeals
                                                                      and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Peter D. Todd                                             Gregory F. Zoeller
Elkhart, Indiana                                          Attorney General of Indiana

                                                          Larry D. Allen
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
     COURT OF APPEALS OF INDIANA

Christian Duckworth,                                      August 24, 2016
Appellant-Defendant,                                      Court of Appeals Cause No.
                                                          20A03-1603-CR-695
        v.                                                Appeal from the Elkhart Superior
                                                          Court
State of Indiana,                                         The Honorable Stephen R.
Appellee-Plaintiff.                                       Bowers, Judge
                                                          Trial Court Cause No.
                                                          20D02-1505-F4-21



Barnes, Judge.



Court of Appeals of Indiana | Memorandum Decision 20A03-1603-CR-695 | August 24, 2016    Page 1 of 3
                                              Case Summary
[1]   Christian Duckworth appeals the revocation of his probation. We dismiss.


                                                      Issue
[2]   Duckworth raises one issue, which we restate as whether he was properly

      advised of his right to counsel.


                                                      Facts
[3]   In 2015, Duckworth pled guilty to Level 4 felony burglary, and he was

      sentenced to five years with one and one-half years in community corrections

      and three and one-half years suspended to probation. A notice of violation of

      community corrections was filed in November 2015, and Duckworth admitted

      to violating the terms of his placement. The trial court ordered him to serve

      thirty days in jail and return to community corrections. Another notice of

      violation was filed in December 2015, and Duckworth again admitted the

      violation. The trial court returned him to community corrections.


[4]   In February 2016, a third violation was filed, alleging that Duckworth had used

      methamphetamine, marijuana, and amphetamine. At the initial hearing,

      Duckworth told the trial court that he would hire counsel, but at the March

      2016 hearing regarding his violation, Duckworth proceeded pro se. Duckworth

      admitted that he had used drugs on multiple occasions, including

      methamphetamine, amphetamine, and marijuana, and that he had failed

      multiple drug tests. The trial court ordered Duckworth to serve the balance of

      his sentence in the Department of Correction. Duckworth now appeals.
      Court of Appeals of Indiana | Memorandum Decision 20A03-1603-CR-695 | August 24, 2016   Page 2 of 3
                                                   Analysis
[5]   Relying on Hopper v. State, 934 N.E.2d 1086 (Ind. 2010), reh’g granted, 957
N.E.2d 613 (Ind. 2011), Duckworth argues that he did not knowingly,

      voluntarily, and intelligently waive his right to counsel. However, we must first

      address the State’s argument that Duckworth’s appeal should be dismissed

      because the proper way to challenge the revocation of his probation is through a

      post-conviction relief proceeding, and not a direct appeal, which Duckworth

      employs in this case. We have held that a defendant who admits to a probation

      violation must challenge the revocation of probation via post-conviction relief

      petition and not via direct appeal. Huffman v. State, 822 N.E.2d 656, 660 (Ind.

      Ct. App. 2005). Indeed, Indiana Post-Conviction Rule 1(1)(a)(5) specifically

      allows a defendant to allege that his or her probation was “unlawfully revoked.”

      As in Huffman, Duckworth admitted to violating his probation and cannot

      challenge the revocation on direct appeal. This issue is more properly presented

      by way of a petition for post-conviction relief.


                                                 Conclusion
[6]   Duckworth cannot challenge the revocation of his probation on direct appeal

      given his admission that he violated his probation. We dismiss.


[7]   Dismissed.

      Riley, J., and Bailey, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 20A03-1603-CR-695 | August 24, 2016   Page 3 of 3